Citation Nr: 1642063	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  11-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post lateral ligament reconstruction of the right ankle.

2.  Entitlement to a rating in excess of 20 percent for status post lateral ligament reconstruction of the left ankle.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1971 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In his March 2011 substantive appeal, the Veteran requested a Travel Board hearing.  In a May 2011 statement, he withdrew his hearing request.  38 C.F.R. § 20.704(e).  This matter was previously remanded by the Board in June 2014.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right ankle disability has been manifested by marked limitation of motion, without evidence of ankylosis, malunion of the os calcis or astragalus, or astragalectomy.

2.  For the entire period on appeal, the Veteran's left ankle disability has been manifested by marked limitation of motion, without evidence of ankylosis, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for status post lateral ligament reconstruction of the right ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for a rating in excess of 20 percent for status post lateral ligament reconstruction of the left ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased ratings for his right and left ankle disabilities, emphasizing that they cause him daily excruciating pain and swelling.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015)

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts, may be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right and left ankle disabilities are both currently in receipt of 20 percent ratings for the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, which is the maximum rating available under this DC for marked limitation of motion, even with consideration of painful motion and other functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see Johnston v. Brown, 10 Vet. App. 80 (1997).  In this regard, the Board finds no compelling reason to remand the claim for an examination to comply with the Court of Appeals for Veterans Claims' recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, the failure of the VA examiner to conduct range of motion testing on weight bearing and non-weight bearing, as well as with passive and active motion is of no consequence to this case, given his receipt of maximum ratings based on loss of motion.

There are no other diagnostic codes that would provide higher or separate ratings for the Veteran's right and left ankle disabilities.  He is not entitled to higher or separate ratings for ankylosis, as there is no evidence of ankylosis in either the September 2009 and July 2014 VA examinations or other evidence of record.  See 38 C.F.R. § 4.71a, DCs 5270, 5272.  Nor does this evidence demonstrate malunion of the os calcis or astragalus or a history of astragalectomy to warrant separate ratings under 38 C.F.R. § 4.71a, DCs 5273 or 5274, respectively.  Thus, at no time during the appeals period have the criteria for a schedular rating in excess of 20 percent for a right and left ankle disabilities been met. 

Finally, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

Entitlement to a rating in excess of 20 percent for status post lateral ligament reconstruction of the right ankle is denied.

Entitlement to a rating in excess of 20 percent for status post lateral ligament reconstruction of the left ankle is denied.



REMAND

The issue of entitlement to a TDIU has been raised by the record in this case.  See, e.g., September 2009 statement from the Veteran; September 2016 Informal Hearing Presentation; Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the July 2014 VA examination report demonstrates the Veteran's bilateral ankle disability has a significant impact on his ability to work in his usual occupation as a carpenter.  As the Veteran does not currently meet the criteria for a schedular TDIU, referral to the Director of Compensation Service is necessary   to determine if a TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  After conducting any development deemed necessary, to include having the Veteran complete VA Form 21-8940, refer the issue of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Service for consideration.  The Director's attention is drawn to the numerous lay statements of record, describing the Veteran's frequent falls at work and inability to climb ladders due to his ankle disabilities, and the report of the July 2014 VA examiner noting that employment has been impossible due to the Veteran's ankle disabilities.

2.  Then, if the benefit sought on appeal remains denied, readjudicate the Veteran's entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


